                                                                      USDC
                  Case 1:18-cv-10998-GHW Document 77 Filed 02/02/21 Page 1 ofSDNY
                                                                              1
                                  PARKER HANSKI LLC                   DOCUMENT
                                                                      ELECTRONICALLY FILED
                                     40 WORTH STREET, 10TH FLOOR
                                      NEW YORK, NEW YORK 10013
                                                                      DOC #:
                                         PHONE: 212.248.7400          DATE FILED: 2/2/2021
                                                 FAX:   212.248.5600
                                              Contact@ParkerHanski.com            MEMORANDUM ENDORSED
                                                                             February 1, 2021
       Via ECF
       The Honorable Gregory H. Woods
       United States District Judge
       Southern District of New York

                Re:      Steven Nachshen v. WFP Retail Co. L.P. and Del Frisco's Grille of New York,
                         LLC

                         Docket No. 1:18-cv-10998 (GHW)(JLC)

       Dear Judge Woods:

              It is with great sadness that we write to inform the Court that plaintiff Steven Nachshen
       passed away on January 29, 2021. At this point in time, we are not able to identify a
       representative of Steven Nachshen’s estate, if any, who may be substituted on his behalf.
       Accordingly, we respectfully request that Your Honor stay this action and for plaintiff's counsel
       to submit a status letter to the Court by April 30, 2021 concerning the appointment of a
       representative of Mr. Nachshen’s estate and the prosecution of this case.

                Thank you for your time and attention to this matter. With kindest regards, I am

                                                                    very truly yours,

                                                                         /s/
                                                                    Glen H. Parker, Esq.



The Court extends its sincere condolences. Application granted. The case is stayed until April 30, 2021. The parties are directed
to file a status update no later than April 30, 2021. The Court notes that this letter, Dkt. No. 75, constitutes a suggestion of death
under Fed. R. Civ. P. 25(a). The Clerk of Court is directed to terminate the motion pending at Dkt. No. 75.

SO ORDERED.
                                                               _____________________________________
                                                                       GREGORY H. WOODS
Dated: February 2, 2021
                                                                      United States District Judge
